Citation Nr: 1003852	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  01-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
spondylosis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1953 to 
September 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2000 rating action in which the RO, inter 
alia, granted service connection and assigned an initial 10 
percent rating for spondylosis of the thoracolumbar spine, 
effective December 15, 1999.  A notice of disagreement (NOD) 
with the initial rating assigned was received in January 
2001.  A statement of the case (SOC) was issued in February 
2001, a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) was received in November 2001, 
and a supplemental SOC (SSOC) was issued in January 2002.

Because the claim for an initial rating in excess of 10 
percent involves a request for a higher rating following the 
initial grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In August 2003, the Board remanded the matter on appeal to 
the RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
action, the RO continued the denial of the claim for a higher 
rating (as reflected in the September 2004 SSOC), and 
returned the matter to the Board.

In December 2005, the Board remanded to the claim for higher 
rating to the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for further action.  After completing some 
requested action, the AMC returned the matter to the Board.

In October 2008, the Board again remanded the matter on 
appeal RO, via the AMC, for due process considerations.  
After readjudicating the claim (as reflected in the 
October 2009 SSOC), the AMC returned the matter to the Board 
for further appellate consideration.

In January 2010, the undersigned Veterans Law Judge granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Prior to September 26, 2003, the Veteran's service-
connected spondylosis of the thoracolumbar spine was 
primarily  manifested by no more than slight limitation of 
motion of the lumbar spine and  pain on motion, but no muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in standing position..

3.  Since September 26, 2003, the Veteran's service-connected 
spondylosis of the thoracolumbar spine has primarily been 
manifested by limited motion and pain (increased with 
repetitive motion); however, forward flexion of the 
thoracolumbar spine has not been limited to 60 degrees or 
less, the combined range of motion of the thoracolumbar spine 
has not been to 120 degrees or less, there has been no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and no separately ratable 
neurological manifestations of service-connected back 
disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for spondylosis of the thoracolumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes(DCs) 5003, 5291, 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (for revised 
DCs 5235-5243(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, after the RO's initial grant of service 
connection, and the Veteran's disagreement with the initial 
rating assigned, a May 2007 post-rating letter provided 
notice regarding what information and evidence was needed to 
support  the claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence would be obtained by VA, and 
for the Veteran to submit any evidence in his possession that 
pertains to his claim.  The May 2007 letter also provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the May 2007 letter, 
and opportunity for the Veteran to respond, the October 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records, post-service private medical 
records, as well VA treatment records, and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.

The Board also finds that no further RO action on the claim, 
prior to appellate consideration, is warranted.  In this 
regard, the Board notes that one of the primary reasons for 
the December 2005 remand was for the AMC to obtain any 
outstanding records from the Jackson and Biloxi VA Medical 
Centers(VAMCs) since December 2001, as well as any records 
from the Social Security Administration (SSA).  The AMC 
requested the records, as directed.  However, in February 
2006 correspondence, the Jackson ) advised that there are no 
records for the Veteran since December 2001.  Also, in 
February 2007 correspondence, SSA indicated that the 
requested records can not be sent because the Veteran's 
folder has been destroyed.  Under these circumstances, the RO 
has complied with the Board's remand directives to obtain 
records from the identified facilities,  to the extent 
possible, and that no further RO action in this regard is 
warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2009).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of a 
veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The Board has considered all potentially applicable rating 
criteria in evaluating the Veteran's service-connected back 
disability.

In the December 2000 rating decision, the RO granted service 
connection for the Veteran's spondylosis of the thoracolumbar 
spine and assigned an initial, 10 percent rating under DC 
5003, for degenerative arthritis.  In a February 2003 rating 
decision, the RO continued the 10 percent rating for the 
Veteran's back disability but changed the diagnostic code to 
DC 5292, for limitation of motion of the lumbar spine.  The 
RO again changed the diagnostic code in March 2009 to DC 
5237, for lumbosacral strain.

Effective September 26, 2003 (during the pendency of this 
appeal), VA revised the criteria for rating all disabilities 
of the spine, including lumbosacral strain and arthritis.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new criteria, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).

In this case, the RO considered the claim under both the 
former and revised applicable criteria throughout the time 
period relevant to this appeal and the RO has given the 
Veteran notice of both criteria in the SOC and SSOCs.  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria, as appropriate.

A.  Prior to September 26, 2003

As indicated, the RO awarded the initial rating under DC 
5003, for degenerative arthritis, which, in turn, is rated on 
the basis of limitation of motion.  Prior to September 26, 
2003, limited motion of the lumbar spine was evaluated 
pursuant to DC 5292.  Former DC 5292 provided a 10 percent 
rating for slight limitation of motion, a 20 percent rating 
for moderate limitation of motion, and a maximum 40 percent 
rating for severe limitation of motion.  38 C.F.R. § 4.71a 
(as in effective prior to September 26, 2003).  

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

[Parenthetically, the Board notes that, as a point of 
reference, standard or normal ranges of thoracolumbar spine 
motion are as follows: forward flexion, from 0 to 90 degrees; 
extension, from 0 to 30 degrees; right and left lateral 
flexion, each, from 0 to 30 degrees; and right and left 
lateral rotation, each, from 0 to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 
4.71a, Plate V (2009)].

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating in excess of 10 percent 
for the Veteran's spondylosis of the thoracolumbar spine, for 
the period prior to September 26, 2003, is not warranted.

The first medical evidence pertinent to the December 1999 
effective date of the grant of  service connection and award 
of compensation for lumbar spine disability is the report of 
an October 2, 2000 VA examination, in which the Veteran 
complained of pain in his mid and lower back.  He said that 
he had received steroid injections in his back.  He had been 
taking Feldene for his back problem.  Examination of the 
spine revealed tenderness in the mid-thoracic and lumbosacral 
spine.  The examiner said that range of motion testing could 
not be performed because of the Veteran's unsteady gait 
secondary to peripheral neuropathy and right total knee 
replacement.  An X-ray of the thoracic and lumbosacral spine 
revealed spondylosis.

On VA examination on December 12, 2002, the Veteran reported 
receiving epidural blocks previously.  It was noted that the 
Veteran did not wear any type of a back brace, but he walked 
with a cane.  The Veteran said that his pain occurred mainly 
when he would bend over and straighten up.  It was noted that 
"otherwise, lower back pain does not give him really very 
much trouble."  The examiner observed that the Veteran 
walked somewhat slowly with a stiff and inflexible gait.  
Mild tenderness with no spasms was present in the mid-
thoracic region.  There was no lumbar tenderness present.  
Flexion of the lumbar spine was to 90 degrees.  Extension was 
to 35 degrees.  Lateral flexion was to 35 degrees in each 
direction.  Rotation was to 40 degrees in each direction.  
There was minimal discomfort reported on all ranges of 
motion.  Deep tendon reflexes in the lower extremities were 
0/4 and symmetric.  The examiner found decreased sensation to 
monofilament testing of both feet; otherwise, no focal 
neurological signs were present.

A VA X-ray of the thoracic spine taken on March 26, 2003, 
revealed mild degenerative changes.

As the foregoing indicates, for the period prior to September 
16, 2003, the range of  motion studies of the lumbar spine in 
December 2002 revealed flexion to 90 degrees, extension to 35 
degrees, lateral flexion to 35 degrees in each direction, and 
rotation was to 40 degrees in each direction.  On the basis 
of these findings, the Veteran's limitation of motion during 
this period could not be characterized as more than slight 
under DC 5292, and hence, provides no basis for any higher 
rating..

This is so even when considering the Veteran's functional 
loss due to pain.  In this regard, the Board notes that, 
although the Veteran said during the December 2002 
examination that he experienced pain mainly when he would 
bend over and straighten up, the examiner noted that 
"otherwise, lower back pain does not give him really very 
much trouble."  The examiner also observed minimal 
discomfort on all ranges of motion.  As such, the Board finds 
that the Veteran's pain associated with motion is not shown 
to be so disabling as to warrant a higher rating under former 
DC 5292.  The Board also observes that, for the time period 
in question, there is no medical comment as to any other 
DeLuca factors such as fatigability, and incoordination.  In 
short, these factors provide no basis for assignment of any 
higher rating.  

Alternatively, the Board also has considered rating the 
disability, by analogy, under the provisions  of former DC 
5295, for lumbosacral strain (primarily given the recent 
designation of revised  DC 5237, for rating lumbosacral 
strain under the revised criteria).  Former DC 5295 
authorized ratings of 10, 20 and 40 percent, depending on the 
presence, extent and severity of the symptoms shown.  
However, under DC 5292, characteristic pain on motion 
warrants only a 10 percent rating under DC 5295.  
Significantly, there are none of the findings that would 
warrant at least the next higher  20 percent rating under 
that diagnostic code, such as muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in 
standing position..

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 26, 2003.  Under the former 
criteria, ratings greater than 10 percent are available for 
residuals of a fractured vertebrae, ankylosis of the dorsal 
spine, ankylosis of the lumbar spine, and intervertebral disc 
syndrome (IVDS).  However, as the medical evidence does not 
demonstrate that the Veteran's service connected disability 
involved any of the above, there is no basis for evaluation 
of the disability under former DCs 5285, 5288, 5289, or 5293, 
respectively.

B.  Since September 26, 2003

As indicated above, effective September 26, 2003, the 
criteria for rating all spine disabilities (to include 
lumbosacral strain, now designated under current DC 5237) are 
set forth in a General Rating Formula for Diseases and 
Injuries of the Spine. Under the General Rating Formula, a 10 
percent rating is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees. A rating of 20 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine. 
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, General Rating Formula for DCs 
5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

Considering the pertinent evidence in light of the applicable 
criteria in effect since September 26, 2003, the Board  also 
finds that a rating in excess of 10 percent for the Veteran's 
service-connected spondylosis of the thoracolumbar spine is 
not assignable under any revised, applicable criteria.  

Since September 16, 2003, VA treatment records (from the  
Biloxi  VAMC and the Mobile outpatient treatment clinic) and 
a few private records have been associated with the claims 
file; however, none of these records include findings 
pertinent to evaluation of the Veteran's spondylosis of the 
thoracolumbar spine.  

Rather, since the change in rating criteria, the report of VA 
examination in June  2008 is the primary evidence for 
consideration during this time frame.  During this 
examination, the Veteran reported a decrease in range of 
motion of the thoracolumbar spine with muscle spasms.  He 
complained of pain in the back with some radiation down the 
right leg.  He said that his pain rated a 5 on a 0 (low) to 
10 (high) pain scale every couple of days.  He reportedly 
experienced flare-ups with weather changes.  He said  that he 
had difficulty with prolonged sitting, prolonged driving, 
standing, and walking.  He did not wear a back brace, but he 
did use a power chair.  He also complained of numbness in his 
right leg.  He said that the numbness was episodic every two 
to three days.  The numbness was aggravated with moving and 
bending.  It was noted that the Veteran also had peripheral 
neuropathy that was secondary to his insulin-dependent 
diabetes.  

On examination, there was no evidence of any swelling, 
deformity, or tenderness over the lumbar region.  The 
examiner noted that pain was associated with the range of 
motion with gravity and against resistance.  Forward flexion 
was to 72 degrees.  Extension was to 7 degrees.  Right and 
left lateral flexion was to 12 degrees.  Right and left 
lateral rotation was to 40 degrees.  Straight leg raising was 
positive at 80 degrees bilaterally.  Repetitive motions 
caused an increase in pain.  The examiner found fatigue, 
weakness, a lack of endurance, but no incoordination.  The 
examiner further observed decreased motor strength in the 
lower extremities with loss of sensation to pinprick, light 
touch, and vibratory sense in both lower extremities 
extending from the knees distally to include the ankles and 
feet, but normal dull touch in both lower extremities.  Deep 
tendon reflexes were absent.  The examiner An X-ray revealed 
degenerative changes of the L3/4 and L5/S1 discs.

Firs addressing the General Rating Formula, the Board notes 
that, during the relevant time period, the Veteran's 
demonstrated range of motion has been more consistent with a 
10 percent rating.  In this regard, as shown on June 2008 VA 
examination, forward flexion of the thoracolumbar spine was 
greater than 60 degrees but not greater than 85 degrees.  
Forward flexion has not been shown to be limited to 60 
degrees or less, as required for the next higher, 20 percent 
rating.  Furthermore, the combined range of motion of the 
Veteran's thoracolumbar spine has been less than 120 degrees.  
There also has been no evidence of muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Specifically as regards the DeLuca factors (identified and 
addressed above), the Board notes that the June 2008 examiner 
noted that pain was associated with the range of motion.  
However, as indicated, the criteria under the General Rating 
Formula are applied with or without symptoms such as pain, 
and during the examination, the Veteran was able to 
accomplish the range of motion indicated above.   The Board 
also notes that, while the June 2008 examiner commented that 
repetitive motions caused an increase in pain, he did not 
find that such motion caused decreased motion.  Moreover, 
while that examiner found fatigue, weakness, and a lack of 
endurance, these findings also are not shown to result any 
corresponding motion loss that would support a higher rating.  
In short, the 10 percent rating adequately compensates the 
Veteran for his pain and other DeLuca factors provide no 
basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is 
consistent with no more than a 10 percent rating under the 
General Rating Formula.  Since the medical evidence does not 
support the assignment of the next higher, 20 percent, rating 
under the General Rating Formula, it logically follows that 
no higher rating under the General Rating Formula is 
assignable.  In reaching this conclusion, the Board has 
considered the Veteran's complaints on examination, but does 
not find them more probative than the objective medical 
findings.

The Board also notes that, under Note (1) of the General 
Rating Formula, VA must consider whether combining ratings 
for orthopedic and neurological manifestations would result 
in a higher rating for the Veteran's service-connected 
spondylosis of the thoracolumbar spine.  However, such would 
not be the case here.  Although the Veteran has been 
diagnosed with diabetic peripheral neuropathy secondary to 
his insulin-dependent diabetes (for which service connection 
has been denied), no medical evidence reflects even a 
suggestion that any neurological symptoms recorded constitute 
separately ratable manifestations of the service-connected 
spondylosis of the thoracolumbar spine.  Since there has been 
no objective evidence of neurological impairment attributable 
to the spondylosis, the Board finds that there is no basis 
for separate, compensable ratings under this provision.  

Finally, the Board notes that the revised criteria provide no 
other basis for assigning a higher rating for the Veteran's 
spondylosis of the thoracolumbar spine.  Although the revised 
criteria sets forth a Formula for Rating IVDS on the Basis of 
Incapacitating episodes, here, the disability also is not 
shown to involve IVDS at any time since September 26, 2003.

C.  Conclusion

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson (cited above); and that 
a rating in excess of 10 percent for spondylosis of the 
thoracolumbar spine must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating under either the former or revised applicable 
criteria, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).
	
ORDER

An initial rating in excess of 10 percent for spondylosis of 
the thoracolumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


